              Case 3:18-cv-00535-JSC Document 84 Filed 10/11/18 Page 1 of 2



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   ALEX G. TSE
 3 Acting United States Attorney

 4 CARLOTTA P. WELLS
   Assistant Branch Director
 5 Civil Division

 6 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   P.O. Box No. 883, Ben Franklin Station
 9 Washington, DC 20044
   Tel: (202) 532-4252
10 Fax: (202) 616-8470
   E-mail: benjamin.takemoto@usdoj.gov
11
   Attorneys for Defendants
12
                             UNITED STATES DISTRICT COURT FOR THE
13                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
14

15
     SURVJUSTICE, INC.,
16   EQUAL RIGHTS ADVOCATES, and
17   VICTIM RIGHTS LAW CENTER,

18                           Plaintiffs,
                                                       Case No. 18-cv-0535-JSC
19           v.
                                                       DEFENDANTS’ STATEMENT OF
20                                                     NON-OPPOSITION IN RESPONSE TO
     ELISABETH D. DEVOS,
     in her official capacity as Secretary of          INTERVENTION MOVANTS’
21                                                     REQUEST TO WITHDRAW MOTION
     Education,
22                                                     TO INTERVENE
     KENNETH L. MARCUS,
     in his official capacity as Assistant Secretary
23   for Civil Rights, and
24   U.S. DEPARTMENT OF EDUCATION,

25                           Defendants.

26

27

28

     SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Statement on Request to Withdraw
             Case 3:18-cv-00535-JSC Document 84 Filed 10/11/18 Page 2 of 2



 1         Defendants hereby inform the Court that they do not oppose the intervention movants’ request to

 2 withdraw the motion to intervene without prejudice (ECF No. 82).

 3

 4   Dated: October 11, 2018                         Respectfully Submitted,

 5                                                   JOSEPH H. HUNT
                                                     Assistant Attorney General
 6

 7                                                   ALEX G. TSE
                                                     Acting United States Attorney
 8
                                                     CARLOTTA P. WELLS
 9                                                   Assistant Branch Director
                                                     Civil Division
10

11                                                   /s/ Benjamin T. Takemoto
                                                     STEVEN A. MYERS
12                                                   (NY Bar # 4823043)
                                                     BENJAMIN T. TAKEMOTO
13                                                   (CA Bar # 308075)
                                                     Trial Attorneys
14                                                   United States Department of Justice
15                                                   Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
16                                                   Washington, DC 20044
                                                     Tel: (202) 532-4252
17                                                   Fax: (202) 616-8470
                                                     E-mail: benjamin.takemoto@usdoj.gov
18

19                                                   Attorneys for Defendants

20

21

22

23

24

25

26

27

28


     SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Statement on Request to Withdraw
